Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 1 of 11 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION AT PIKEVILLE
                            CIVIL ACTION NO. ___________

                               ELECTRONICALLY FILED

DANNY MCCOWN, JR.                                                                  PLAINTIFF

v.                               NOTICE OF REMOVAL

HYUNDAI MOTOR AMERICA AND
TIM SHORT CHRYSLER, DODGE, JEEP, RAM,
FIAT OF PIKEVILLE d/b/a TIM SHORT
PIKEVILLE, LLC                                                               DEFENDANTS

                                   *****
       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant,

Hyundai Motor America (“HMA”), by counsel, files this Notice of Removal from Floyd

Circuit Court, Floyd County, Kentucky to the United States District Court for the Eastern

District of Kentucky, Southern Division, at Pikeville. The grounds for removal are as

follows:

                                  THE REMOVED CASE

       1.     The removed case is a civil action filed on or about July 7, 2020, in Floyd

Circuit Court, Floyd County, Kentucky, having been assigned Case No. 20-CI-00412, and

captioned Danny McCown, Jr. v. Hyundai Motor America and Tim Short Chrysler, Dodge, Jeep,

Ram, Fiat of Pikeville d/b/a Tim Short Pikeville, LLC. See Exhibit A, Complaint.

       2.     This is a product liability action brought by Plaintiff for personal injuries

sustained in a single vehicle incident. Id. at ¶¶ 6, 11-12. Plaintiff alleges that the subject

vehicle rolled back while in a “Parked” position in Plaintiff’s driveway and struck


                                              1
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 2 of 11 - Page ID#: 2




Plaintiff. Id. at ¶¶ 12, 21. Plaintiff asserts product liability claims against HMA, including

strict liability, negligence, failure to warn, and breach of warranty. Id. at ¶¶ 13-16. The

Complaint appears to make identical allegations against local car dealership Tim Short

Chrysler, Dodge, Jeep, Ram, Fiat of Pikeville d/b/a Tim Short Pikeville, LLC (“Tim

Short”). Id. at ¶¶ 19-27.

                            PAPERS FROM REMOVED ACTION

       3.      As required by 28 U.S.C. § 1446(a), attached as Exhibit A are copies of all

process, pleadings, orders and other papers or exhibits served upon HMA or filed in the

state court.

                            THE VENUE REQUIREMENT IS MET

       4.      Venue of this removal is proper under 28 U.S.C. § 1441(a) to the United

States District Court for the Eastern District of Kentucky, Southern Division, at Pikeville,

because the Floyd Circuit Court, Floyd County, Kentucky is within the Eastern District

of Kentucky, Southern Division, at Pikeville. LR 3.1(a)(3)(B).

                         DIVERSITY OF CITIZENSHIP EXISTS
                        BETWEEN PROPERLY JOINED PARTIES

       5.      This is a civil action that falls under the Court’s original jurisdiction under

28 U.S.C. § 1332 (diversity of citizenship) and is one that may be removed to this Court

based on diversity of citizenship under 28 U.S.C. §§ 1441 and 1446.

       6.      Plaintiff’s Complaint alleges that he is and was a resident of Floyd County

Kentucky. See Ex. A, Complaint, ¶ 1. Accordingly, Plaintiff is now and was at all relevant

times a citizen of Kentucky for purposes of determining diversity.


                                              2
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 3 of 11 - Page ID#: 3




       7.     HMA is, and was at the time this action was filed, a California corporation

with its principal place of business in California. Accordingly, HMA is now and was at

all relevant times a citizen of California for purposes of determining diversity under 28

U.S.C. § 1332(c)(1).

       8.     Tim Short conducts business in Kentucky and has a principal place of

business located in Pikeville, Kentucky. See Ex. A, Tim Short’s Answer, ¶ 3.

       9.     While complete diversity does not exist between Plaintiff and all of the

Defendants, the non-diverse Tim Short is fraudulently joined and its citizenship should

be disregarded for purposes of diversity jurisdiction. See, e.g., Coyne v. Am. Tobacco Co.,

183 F.3d 488, 493 (6th Cir. 1990) (recognizing that “fraudulent joinder of non-diverse

defendants will not defeat removal on diversity grounds”) (citations omitted). The non-

diverse Defendant is fraudulently joined because, as discussed herein, there is “no

reasonable basis for predicting that the state law might impose liability on the facts

involved.” Smith v. Wyeth, Inc., 488 F. Supp. 2d 625, 627-28 (W.D. Ky. 2007) (citing

Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994)); see Saginaw Hous.

Comm’n v. Bannun, Inc., 576 F. 3d 620, 624 (6th Cir. 2009) (ruling that “fraudulent joinder

occurs when the non-removing party joins a party against whom there is no colorable

cause of action”).

       10.    “To prove fraudulent joinder, the removing party must present sufficient

evidence that a plaintiff could not have established a cause of action against non-diverse

defendants under state law.” Id.



                                            3
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 4 of 11 - Page ID#: 4




       11.      Here, on October 8, 2020, Tim Short, through counsel, served Plaintiff with

Requests for Admissions that asked Plaintiff to admit that he had no evidence to support

his claims against Tim Short. See Ex. A, Requests for Admissions. Plaintiff failed to

respond to Tim Short’s Requests for Admission within the time specified by Kentucky

Rule of Civil Procedure 36.01(2). To date, Plaintiff has still not responded to Tim Short’s

Requests for Admission.

       12.      In Kentucky, a “matter is admitted unless, within 30 days after service of

the request . . . the party to whom the request is directed serves upon the party requesting

the admission a written answer or objection addressed to the matter[.]” Kentucky Rules

of Civil Procedure 36.01(2).       Moreover, “[a]ny matter admitted under [CR] 36 is

conclusively established[.]” Kentucky Rule of Civil Procedure 36.02 (emphasis added).

       13.      Plaintiff’s failure to respond to Tim Short’s Requests for Admission renders

the requests admitted, which conclusively establishes that Plaintiff could not have

established a cause of action against Tim Short. For example, Plaintiff has been deemed

to admit the following:

            Tim Short did not cause any damage to Plaintiff;
            Plaintiff is not claiming that Tim Short is responsible for any defect in the
             subject vehicle;
            Plaintiff is not claiming that Tim Short breached any warranty ;
            Plaintiff has no evidence that Tim Short improperly tested or inspected the
             subject vehicle ;
            Plaintiff has no evidence that Tim Short improperly marketed, distributed, or
             sold the subject vehicle ;
            Plaintiff has no evidence that Tim Short failed to warn Plaintiff of an known or
             foreseeable hazard in the subject vehicle; and
            Tim Short did not make any warranties to Plaintiff concerning the subject
             vehicle.


                                               4
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 5 of 11 - Page ID#: 5




Ex. A, Requests for Admissions Nos. 1, 6, 7, 9, 10, 11, 12, 13.

       14.     Based upon the foregoing admissions, Plaintiff cannot establish a cause of

action against non-diverse defendant Tim Short under Kentucky law. Accordingly, the

non-diverse defendant has been fraudulently joined and its citizenship should be

disregarded for purposes of diversity jurisdiction. See Coyne, 183 F.3d at 493. Complete

diversity exists under 28 U.S.C. § 1332 among all properly joined parties.

                          THE AMOUNT-IN-CONTROVERSY
                            REQUIREMENT IS SATISFIED

       15.     Plaintiff’s Complaint does not state a specific dollar amount of damages.

       16.     Despite the lack of a demand for a specific dollar amount in the Complaint,

a cause of action may be removed where the defendant establishes by a preponderance

of the evidence that the amount in controversy exceeds $75,000. Hayes v. Equitable Energy

Resources Co., 266 F.3d 560 (6th Cir. 2001). This is accomplished where a “fair reading of

the complaint shows that more than $75,000 is in controversy.” Fryrear v. Medtronic, Inc.,

2015 U.S. Dist. LEXIS 48095, at * 7 (W.D. Ky. Apr. 13, 2015); see also Hacker v. Aetna Life

Ins. Co., 2019 U.S. Dist. LEXIS 23937, at *6 (E.D. Ky. Feb. 13, 2019) (finding the amount in

controversy met and repeating “the Sixth Circuit’s unambiguous words [from Hayes]: a

removing defendant need not ‘research, state and prove the plaintiff’s claim for

damages.’”).

       17.     The removing defendant can sufficiently establish the amount in

controversy based upon the “extensive relief sought by [p]laintiffs in their original

complaint.” Fryrear, 2015 U.S. Dist. LEXIS 48095 at * 7. In Fryrear, the court found that


                                              5
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 6 of 11 - Page ID#: 6




the defendants had sufficiently established that the amount in controversy exceeded

$75,000 based upon “the allegations of the complaint” which included: “severe injuries

and damages, including but not limited to chronic pain and radiculitis, and emotional

distress and mental anguish” as well as “economic losses, including loss of earnings and

diminution of the loss of earning capacity and expected future medical expenses” and

“punitive damages.” Id.

       18.    Punitive damages are also considered in determining whether the amount

in controversy requirement is satisfied. See Allstate Ins. Co. v. Blankenship, 2005 U.S. Dist.

LEXIS 18636, at *18 (E.D. Ky. Aug. 30, 2005) (“Punitive damages have been found to be

properly considered in determining whether the amount in controversy exceeds the

jurisdictional minimum, and punitive damages may be aggregated with actual damages

to meet the amount in controversy requirement”) (citing Bell v. Preferred Life Assur. Soc.,

Etc., 320 U.S. 238, 240 (1943); Charvat v. GVN Mich., Inc., 561 F.3d 623 (6th Cir. 2009);

Jenkins v. Delta Air Lines, Inc., 2018 U.S. Dist. LEXIS 215861, at *4 (W.D. Ky. Dec. 21, 2018)

(combining compensatory damages with attorney’s fees and punitive damages to find

that the amount in controversy exceeded $75,000) (citations omitted)).

       19.    It is readily apparent from the face of Plaintiff’s Complaint that the amount

in controversy exceeds $75,000. Plaintiff claims he suffered “severe physical injuries”

that are “permanent.” See Exhibit A, Complaint at ¶ 18. Plaintiff alleges damages

including the following: past and future medical expenses, loss of earning capacity, pain

and suffering, mental anguish, and loss of enjoyment of life. Id. Plaintiff also seeks

recovery of punitive damages. Id. at Whereupon clause at 7.

                                              6
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 7 of 11 - Page ID#: 7




         20.    Based on Plaintiff’s allegations in the Complaint, but without waiving any

applicable defenses that HMA may have, the amount in controversy exceeds $75,000 as

required by 28 U.S.C. § 1332, exclusive of interest and costs.

                                    THE REMOVAL IS TIMELY

         21.    Plaintiff commenced this action on or about July 7, 2020. The case stated by

the initial pleading was not removable due to the presence of non-diverse defendant Tim

Short.

         22.    As discussed above, counsel for Tim Short served Requests for Admission

on Plaintiff on October 8, 2020. See Ex. A, Requests for Admissions. Plaintiff failed to

respond to those Requests for Admission within the time specified by Kentucky Rule of

Civil Procedure 36.01(2).

         23.    On November 11, 2020, Tim Short’s counsel sent correspondence to HMA

stating that Plaintiff had failed to respond to the Requests for Admission, and as such,

Tim Short deemed the Requests admitted.                       See Exhibit B, November 11, 2020

correspondence. This was HMA’s first notice that Plaintiff could not establish a cause of

action against Tim Short.1




1 Plaintiff’s failure to timely respond to Tim Short’s Requests for Admission did not trigger the thirty-day
clock under 28 U.S.C. § 1446(b)(3) as HMA had not received a copy of an amended pleading, motion, order,
or other paper from which it could ascertain that the case was removable. See JHohman, LLC v. United States
Sec. Assocs., 513 F. Supp. 2d 913, 919 ( E.D. Mich. September 24, 2007)(holding that a failure to respond to
Requests for Admission does not satisfy the “receipt” of an “other paper” requirement under 28 U.S.C. §
1446(b)(3)); see also Williams v. Litton Loan Servicing, LP, 2011 U.S. Dist. LEXIS 15113, at *11-12 (M.D. Ala.
Feb. 15, 2011) (“Section 1446(b)’s use of the word ‘paper’ strongly suggests, if not mandates, that the ‘other
paper’ should be a written document.”) (string citation in opinion omitted).



                                                      7
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 8 of 11 - Page ID#: 8




      24.    Pursuant to 28 U.S.C. § 1446(b)(3), a defendant may remove an action that

is not removable upon the initial pleading within thirty days “receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3) (emphasis added).

      25.    “The definition of ‘other paper’ is broad and may include any formal or

informal communication received by a defendant.” Hiser v. Seay, 2014 U.S. Dist. LEXIS

168429, at *7 (W.D. Ky. Dec. 4, 2014) (string citation omitted) (emphasis added); see also

Peters v. Lincoln Elec. Co., 285 F.3d 456, 466 (6th Cir. 2002) (a party’s response to a

deposition question qualified as an “other paper” and triggered removal); Hall v. Taylor,

2017 U.S. Dist. LEXIS 1915, at *9 (E.D. Ky. Jan. 6, 2017) (correspondence from counsel

identifying that the non-diverse defendant was served in error qualified as an “other

paper” which triggered removal); Nagarajan v. Ostruskza, 2012 U.S. Dist. LEXIS 149998, at

*9 (W.D. Ky. Oct. 18. 2012) (Plaintiff’s post-complaint correspondence qualified as an

“other paper”); Effinger v. Philip Morris, Inc., 984 F. Supp. 1043, 1047 (W.D. Ky. 1997)

(discovery deposition was an “other paper”); Broderick v. Dellasandro, 859 F. Supp. 176,

180 (E.D. Pa. 1994) (correspondence from counsel qualified as an “other paper”).

      26.    Based upon the cases cited above, correspondence among counsel for the

co-defendants clearly qualifies as “other paper” for purposes of §1446(b)(3). Therefore,

HMA’s Notice of Removal is timely filed within thirty days of HMA’s receipt of

correspondence from Tim Short’s counsel regarding Plaintiff’s deemed admissions.



                                            8
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 9 of 11 - Page ID#: 9




Likewise, HMA’s Notice of Removal is filed within one year of commencement of the

action, under 28 U.S.C. § 1446(c)(1).

                      CONSENT OF A FRAUDULENTLY JOINED
                           PARTY IS NOT REQUIRED

         27.   Typically, in actions removed under 28 U.S.C. § 1441(a), all defendants must

either join in the removal or consent to removal. See 28 U.S.C. § 1446(b)(2)(A). However,

“[c]onsent for removal is not required of fraudulently joined defendants.” Smith v. Wyeth,

Inc., 488 F. Supp. 2d 625, 627 (W.D. Ky. 2007) (citation omitted); see also Mayfield v. London

Women's Care, PLLC, 2015 U.S. Dist. LEXIS 68906, at *5, n. 2 (E.D. Ky. May 28, 2015); Cordle

v. Merck & Co., Inc., 405 F. Supp. 2d 800, 802 n.3 (E.D. Ky. 2005).

         28.   Therefore, this action is properly removed without proof of consent by Tim

Short.

                            FILING OF REMOVAL PAPERS

         29.   Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action

will be promptly served upon all parties, and a Notice of Filing Notice of Removal is

simultaneously being filed with the Clerk of the Circuit Court in and for Floyd County,

Kentucky. A true and correct copy of this Notice is attached as Exhibit C.

         30.   Thus, the state court action may be removed to this Court by HMA and in

accordance with the provisions of 28 U.S.C. § 1441(a) because (1) this action is a civil

action pending within the jurisdiction of the United States District Court for the Eastern

District of Kentucky, Southern Division, at Pikeville; (2) HMA and Plaintiff are citizens

of different states; (3) Defendant, Tim Short, was fraudulently joined, (4) the amount in


                                              9
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 10 of 11 - Page ID#: 10




 controversy exceeds $75,000, exclusive of interest and costs; and (5) this Notice of

 Removal is timely filed pursuant to 28 U.S.C. 1446(b)(3).

                              RESERVATION OF RIGHTS

       33.    HMA reserves the right to amend or supplement this Notice of Removal or

 to present additional arguments in support of its entitlement to remove this case.

       34.    HMA reserves all defenses and objections and the filing of this Notice of

 Removal is subject to, and without waiver of, any such defenses or objections.

       WHEREFORE, Hyundai Motor America hereby removes the above-captioned

 action from the Circuit Court in and for Floyd County, Kentucky, and requests that

 further proceedings be conducted in this Court as provided by law.

                                          Respectfully submitted,


                                          /s/David T. Schaefer
                                          David T. Schaefer
                                          Anne K. Guillory
                                          101 South Fifth Street, Suite 2500
                                          Louisville, Kentucky 40202
                                          Phone: (502) 581-8000
                                          Fax: (502) 581-8111
                                          david.schaefer@dinsmore.com
                                          anne.guillory@dinsmore.com

                                          and

                                          Christopher L. Jackson
                                          DINSMORE & SHOHL LLP
                                          100 West Main Street, Suite 900
                                          Lexington, Kentucky 40507
                                          Phone: (859) 425-1000
                                          Fax: (859) 425-1099
                                          christopher.jackson@dinsmore.com
                                          Counsel for Defendant, Hyundai Motor America


                                            10
Case: 7:20-cv-00152-REW-EBA Doc #: 1 Filed: 12/02/20 Page: 11 of 11 - Page ID#: 11




                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was this 2nd day of December, 2020 electronically
 filed through the CM/ECF system and a copy served upon the following via U.S. Mail, first
 class postage prepaid:

 Glenn M. Hammond
 Glenn M. Hammond Law Office
 P.O. Box 1109
 5476 North Mayo Trail
 Pikeville, Kentucky 41502
 Counsel for Plaintiff

 Susan J. Pope
 Wade H. (“Jeff”) Jefferson IV
 Nolan M. Jackson
 Frost Brown Todd
 250 West Main St.
 Suite 2800
 Lexington, Kentucky 40507-1749
 Counsel for Tim Short Pikeville, LLC


                                           /s/David T. Schaefer
                                           Counsel for Defendant,
                                           Hyundai Motor America




 17157410.2




                                              11
